NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-27 are presented for examination.

Priority
The claim for priority from US Provisional 62/774,516 filed on 3 December 2018 is duly noted.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Stokes, III et al. (US 2018/03675448 and Stokes hereinafter)) teaches providing, by a visualization platform, graph data defining a graph that is representative of an enterprise network, the graph comprising nodes and edges between nodes, each node representing an asset within the enterprise network, and each edge representing at least a portion of one or more lateral attack paths between assets in the enterprise network (0007, lines 5-8; 0025, lines 1-9); receiving, by the visualization platform, user input representative of one or more filter parameters (0045, lines 13-16); generating, by the visualization platform, a sub-graph representing at least a portion of the graph based on attributes of the nodes and the one or more filter parameters (0039, lines 1-2; 0040, lines 1-8); and Kapadia et al. (US Patent 10,084,804 B2 and Kapadia hereinafter) teaches displaying, by the visualization platform, the sub-graph in a display (col. 7, lines 62-65), none of the prior determining, for each node, an incoming value based on attributes of a set of incoming edges and an outgoing value based on attributes of a set of outgoing edges, the attributes comprising a number of edges and semantic types of the edges, at least one cardinality value of each node being determined based on one or more of the incoming value and the outgoing value of the node. Hassanzadeh et al. (US 2017/0318050 A1 and Hassanzadeh hereinafter) also teaches providing, by a visualization platform, graph data defining a graph that is representative of an enterprise network, the graph comprising nodes and edges between nodes, each node representing an asset within the enterprise network, and each edge representing at least a portion of one or more lateral attack paths between assets in the enterprise network (0049, lines 4-32; 0051, lines 11-19).
The closest prior art made of record are:
Stokes discloses a system and method for detecting malicious lateral movement across a computer network.
Kapadia discloses a system and method for optimizing security analysis in a Software as a Service (SaaS) environment.
Hassanzadeh discloses a system and method for event correlation across heterogeneous operations.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Apostolescu et al. (US 2016/0277423 A1) discloses a system and method for malware detection based on training using automatic feature pruning with anomaly detection of execution graphs.
Choudhury et al. (US 2018/0103052 A1) discloses a system and method for automated detection, reasoning and recommendations for resilient cyber systems.
Foo et al. (US 2020/0042714 A1) discloses a system and method for open-source software vulnerability analysis.
Frantzen et al. (US Patent 10,291,645 B1) discloses a system and method for determining maliciousness in computer networks.
Grabois et al. (US 2020/0177615 A1) discloses a system and method for leveraging attack graphs of agile security platform.
Hassanzadeh et al. (US 2016/0301709 A1) discloses a system and method for event correlation across heterogeneous operations.
Hassanzadeh et al. (US 2019/0141058 A1) discloses a system and method for detection of adversary lateral movement in multi-domain hot environments.
Hassanzadeh et al. (US 2020/0137104 A1) discloses a system and method for criticality analysis of attack graphs.
Jajodia et al. (US 2010/0058456 A1) discloses a system and method for IDS sensor placement using attack graphs.
Lee et al. (US 2019/0052663 A1) discloses a system and method for enhancing network security.
Lee et al. (US 2020/0099704 A1) discloses a system and method for generating semantic attack graph.
Li et al. (“Graph-Based Privacy-Preserving Data Publication”) discloses a graph-based framework for privacy preserving data publication designed to accommodate various datasets and capable of facilitating privacy protection by different anonymity approaches for various datasets with desirable performance.
Liu et al. (“Latte: Large-Scale Lateral Movement Detection”) discloses a graph-based detection system to discover potential malicious lateral movement paths.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH SU/Primary Examiner, Art Unit 2431